LOGO [g71310dsp007.jpg]

 

EXHIBIT 10.83

**** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

 

 

ARP-HCI-02-CAT-UL1-15    DOC: May 18, 2015   



--------------------------------------------------------------------------------

LOGO [g71310dsp007.jpg]

 

INTERESTS AND LIABILITIES AGREEMENT

attaching to, and forming part of, the

UNDERLYING CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2015

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

(hereinafter called the “Reinsured”)

by

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

(hereinafter called the “Subscribing Reinsurer”)

Under the terms of this Contract the above Subscribing Reinsurer agrees to
assume severally and not jointly with other participants

 

Limit and Retention

   Participation     Dollar Line  

$30,000,000 xs $16,000,000

     100.000 %    $ 30,000,000   

of the liability in the layer(s) described in the attached Contract including
the same corresponding proportional participation of the Reinsurers’ additional
obligations set forth within the layer(s) upon which the Subscribing Reinsurer
participates described above.

Brokerage

****% of Ceded Reinsurance Premium

Signed in                                 , on this              day of
                    , 20    

CLADDAUGH CASUALTY INSURANCE COMPANY LTD.

BY:                                                             

TITLE:                                                             

Signed in                                 , on this              day of
                    , 20    

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

BY:                                                             

TITLE:                                                             

 

 

ARP-HCI-02-CAT-UL1-15    I&L – CLAD DOC: May 18, 2015   